Deny and Opinion Filed August 30, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00730-CV

                    IN RE LANDELL SHECKLES, Relator

          Original Proceeding from the 301st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-21-08491
                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein

      In his August 25, 2021 petition for writ of mandamus, relator challenges the

trial court’s failure to comply with relator’s request to rule on his motion for

default judgment in his original petition for divorce. Entitlement to mandamus

relief requires relator to show that the trial court clearly abused its discretion and

that he lacks an adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding).
      Based on our review of the petition, we conclude that relator has failed to

demonstrate a clear abuse of discretion. Accordingly, we deny the petition for writ

of mandamus.



                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE


210730F.P05